Name: COMMISSION REGULATION (EC) No 607/96 of 3 April 1996 amending Regulation (EC) No 430/96 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Algeria, Morocco and Malta and repealing Regulation (EC) No 1088/95
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  taxation;  tariff policy
 Date Published: nan

 4. 4. 96 EN Official Journal of the European Communities No L 86/29 COMMISSION REGULATION (EC) No 607/96 of 3 April 1996 amending Regulation (EC) No 430/96 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except Algeria, Morocco and Malta and repealing Regulation (EC) No 1088/95 HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 430/96 is amended as follows : 1 . The title is replaced by the following: 'opening an invitation to tender for the refund or the tax for the export of common wheat to all third coun ­ tries except Algeria, Morocco and Tunisia and repea ­ ling Regulation (EC) No 1088/95'. 2. Article 1 (2) is replaced by the following: '2. The invitation to tender shall cover common wheat for export to all third countries except Algeria, Morocco and Tunisia.' 3 . The title of Annex I is replaced by the following: 'Weekly tender for the refund or the tax for the export of common wheat to all third countries except Algeria, Morocco and Tunisia'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1 995 laying down certain detailed rules for the application of the Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regula ­ tion (EC) No 95/96 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 429/96 (*) opens an invitation to tender relating to the export of common wheat to Malta to close on 28 March 1996; whereas Commission Regulation (EC) No 604/96 (6) opens an invitation to tender for the export of common wheat to Algeria, Morocco and Tunisia; whereas provision must be made for the possibility of exporting common wheat to Malta; whereas the destinations laid down in Commission Regulation (EC) No 430/96 0 should there ­ fore be amended; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 147, 30. 6. 1995, p. 7. (4) OJ No L 18, 24. 1 . 1996, p. 10 . h OJ No L 60, 9 . 3 . 1996, p. 7. ( °) See page 20 of this Official Journal . 0 OJ No L 60, 9 . 3 . 1996, p. 10 .